Citation Nr: 0111627	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  93-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial 
asthma, on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to April 
1992, with more than 16 years prior active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which granted service connection for 
bronchial asthma and assigned a 10 percent disability rating.

In June 1995, the Board remanded the issue for additional 
development.

A December 1996 RO rating action increased the veteran's 
disability rating to its current level of 30 percent.

In November 1997, the Board remanded this issue to allow the 
veteran's representative to submit a VA Form 646, Statement 
of Accredited Representation in Appealed Case.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issue on appeal.

The Board notes that the veteran filed his original claim 
prior to October 7, 1996.  This is significant because by 
regulatory amendment effective October 7, 1996, substantive 
changes were made to the criteria for evaluating diseases of 
the respiratory system, as set forth in 38 U.S.C.A. § 4.97.  
See 61 Fed. Reg. 46720- 46731 (1996).  When a law or 
regulation changes during the pendency of a veteran's appeal, 
the version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas, 1 Vet. 
App. at 312-13.  On remand, the RO must apply the most 
favorable rating criteria.

The Board finds the medical evidence of record with respect 
to the status of the veteran's service-connected bronchial 
asthma is inadequate.  For example, the most recent February 
1998 VA respiratory examination report is incomplete because 
the examiner failed to administer any pulmonary function 
tests (PFT).  Pursuant to Diagnostic Code 6602, effective 
October 7, 1996, a 30 percent rating is warranted for 
bronchial asthma when pulmonary function tests show an FEV-1 
of 56- to 70-percent predicted; or show an FEV-1/FVC of 56- 
to 70-percent predicted, or the disability requires daily 
inhalational or oral bronchodilator therapy, or requires 
inhalational anti-inflammatory medication; a 60 percent 
evaluation is warranted when pulmonary function tests show an 
FEV-1 of 40- to 55- percent of predicted; or show an FEV-
1/FVC of 40- to 55- percent of predicted; or there are at 
least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. A 
100 percent rating is warranted for asthma when pulmonary 
function tests show an FEV-1 of less than 40 percent of 
predicted; or show an FEV- 1/FVC of less than 40 percent of 
predicted; or more than one attack per week with episodes of 
respiratory failure; or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Code 6602 (2000).  
Although the results of May 1996 and earlier PFT are of 
record, such testing was not made a part of the February 1998 
VA examination, nor does it appear that the February 1998 VA 
examiner reviewed the results of those earlier tests.

Ratings under diagnostic codes 6600 through 6817 will not be 
combined with each other.  A single rating will be assigned 
under the diagnostic code that reflects the predominant 
disability picture with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation. 38 C.F.R. § 4.96 (2000).

It bears emphasis that where pulmonary function tests are 
used to evaluate service-connected respiratory disability, 
the evaluation is based on the post bronchodilator values 
shown by those tests.  See the comments to final rule 
promulgating amendments to the rating schedule for evaluating 
respiratory disabilities, effective October 7, 1996, set 
forth at 61 Fed. Reg. 46,720, 46,723 (1996).

The Board is not competent to render medical determinations 
that are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, given that PFT are 
required and were not done on the most recent February 1998 
VA examination, the February 1998 VA examination report is 
incomplete and not adequate for rating purposes.  Therefore, 
a remand is required for another respiratory examination to 
include PFT results that address the criteria listed in the 
old and amended regulations.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (prior to and on and after October 7, 1996).

Furthermore, the veteran is appealing the original disability 
evaluation assigned following an award of service connection.  
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Ratings Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2000).  In such a case as this, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  On remand, the RO should consider whether staged 
ratings are appropriate.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for the disorder at 
issue and all related disability from 
1992 to the present.  After obtaining any 
necessary consent, the RO should request 
copies of any records that have not 
already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

3.  The RO should arrange for the veteran 
to undergo VA examination, by a 
specialist in diseases of the respiratory 
system, if available, to determine the 
current severity of his service-connected 
bronchial asthma.  The examiner is 
requested to set out in detail the 
nature, frequency, duration and severity 
of all asthma symptoms, and to state 
current FEV-1, FVC, FEV-1/FVC and 
diffusion capacity of the lung for carbon 
monoxide by the single breath method 
levels pertinent to the veteran.  The 
examiner is specifically requested to 
comment on the frequency and severity of 
the veteran's asthma attacks, weight 
loss, dyspnea, other health impairment, 
and his required medications and other 
forms of treatment, to include whether he 
requires the use of corticosteroids or 
immuno-suppressive medications.  Any 
other special diagnostic studies deemed 
necessary should be performed, and the 
claims folder must be made available to 
the examiner for review prior to the 
examination. 

4.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.  

5.  After completion of the above, the RO 
should readjudicate the claim with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  In 
determining whether the veteran is 
entitled to an increased evaluation, the 
RO must consider all potentially 
applicable regulations, in light of the 
guidance provided in Fenderson and in 
accordance with Karnas and with 
consideration of the old and new criteria 
of the applicable diagnostic code 
provisions.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (prior to and on and after 
October 7, 1996).  The RO should also 
consider whether referral for assignment 
of an extraschedular rating should be 
made, in accordance with 38 C.F.R. § 
3.321(b) (2000).

6.  If the action taken is adverse to the 
veteran, he and his representative should 
be afforded a supplemental statement of 
the case, to include a summary of 
relevant evidence and a citation and 
discussion of applicable laws and 
regulations.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


